Citation Nr: 1533557	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  15-05 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a skin disability, and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active duty service from July 1951 to June 1954.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified before an RO Decision Review Officer (DRO) during an October 2014 hearing.  A transcript of the hearing is associated with the electronic claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a skin disability is addressed herein; all other issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  Reopening of the claim for service connection for a skin disability was denied in a May 1998 decision that was not appealed. 

2.  Evidence received since the May 1998 decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1998 decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

2.  As new and material evidence has been received since the issuance of a final May 1998 decision, the criteria for reopening the claim for service connection are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria - Reopening a Claim

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Analysis - Reopening a Claim

Regardless of the AOJ's actions, given the previous unappealed denial of the claim on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

Review of the file shows the previous denial of reopening the claim for entitlement to service connection for a skin disability in May 1998 was based on a determination that the evidence did not show that a skin rash was incurred in or aggravated by service.  The May 1998 decision was not appealed nor was new and material evidence submitted within one year; accordingly, the determination is final.  38 C.F.R. §§ 3.156(b), 20.1103 (2014).  

The evidence received since the May 1998 decision includes in pertinent part a private opinion in January 2015 in which Dr. J.F.M., M.D., noted a diagnosis of chronic candida.  Dr. J.F.M. stated that the Veteran served from July 1951 through June 1954 with service in the Subic Bay, Philippines area of operations.  Dr. J.F.M. opined, with a probability of at least as likely as not, that the skin condition began while the Veteran was serving overseas in the U.S. Navy during the Korean War.  The Veteran also testified before a DRO in October 2014 as to how he thought his skin condition was related to unsanitary conditions in service. 

Because such an opinion by the private examiner was one of the elements not present in May 1998, this evidence is sufficient to reopen the previously-denied claim.  Moreover, the Veteran reports that he had continuing symptoms since service.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is new and material, and reopening of the claim of entitlement to service connection for a skin disability is in order.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  As will be discussed below, the Board finds that additional evidentiary development is required prior to appellate disposition.


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for a skin disability is granted. 


REMAND

Skin Disability 

The Veteran contends that service connection is warranted for a skin disability as related to his service aboard the U.S.S. Doyle.  Specifically, the Veteran testified that he had a skin rash that was present since his service in Subic Bay in the Philippines.  He asserts that other service members also suffered from the rash, and he was treated for the condition since service.

The Veteran submitted a private medical opinion in January 2015 from Dr. J.F.M., M.D., in which the doctor stated that he examined and/or treated the skin condition, diagnosed as chronic candida.  Dr. J.F.M. stated that the Veteran served from July 1951 through June 1954 with service in the Subic Bay, Philippines area of operations.  The Veteran described the working/living/hygiene conditions he experienced and recalled other sailors who experienced the same skin condition while serving on active duty.  Dr. J.F.M. opined, with a probability of at least as likely as not, that the skin condition began while serving overseas during the Korean War.  His rationale in providing the opinion was based upon the fact that the Veteran had not been exposed to any other condition which would have caused his skin disorder; it was also a matter of known fact that the hygiene and living conditions in the South Pacific during the timeframe that the Veteran served were conducive to contracting skin rashes, fungus, Jungle rot, etc.

The Board finds that this opinion is inadequate for adjudication purposes as the accuracy of the factual predicate is not known.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

That is, Dr. J.F.M. based his opinion upon the Veteran's account of his service in the Subic Bay in the Philippines.  However, the Veteran's service personnel records (SPRs) of record are incomplete and do not verify this claim.  As such, the Veteran's complete service personnel records should be obtained on remand.

Moreover, the Board finds that the evidence of record, taken together, trigger the duty to assist to provide an examination with medical opinion.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Finally, there is indication of outstanding records, to include per a June 1997 VA Form 21-4142, that should be addressed on remand.

Bilateral Hearing Loss

The Veteran contends that service connection is warranted for bilateral hearing loss as related to his noise exposure in service as a machinist mate aboard the U.S.S. Doyle.  Specifically, the Veteran testified that he had hearing loss in service; he slept in the engineering department in a bunk right under the five-inch gun mount and was exposed to noise from huge generators and turbines.  He also asserts that he was not exposed to noise post-service.

The Veteran's DD 214 identifies his military occupation specialty as "MM-4239-25", indicating machinist mate.  Moreover, the Veteran's DD 214 shows that he was assigned to the U.S.S. Doyle during his active service.  The Board finds that the noise exposure alleged by the Veteran is consistent with his claimed military occupation of machinist mate.  Therefore, the Board concedes that the Veteran had noise exposure during service.

In pertinent part, the Veteran was afforded a VA audiological evaluation in October 2012 in which a bilateral hearing disability for VA purposes was shown.  38 C.F.R. § 3.385.  The VA examiner stated that entrance and exit examinations in service used whispered voice tests and were invalid for rating purposes; thus it could not be stated with certainty that the Veteran had normal hearing prior to military service or hearing loss as a result of military service.

In an addendum July 2013 VA opinion, the examiner stated that an etiological opinion could not be resolved without resort to mere speculation as no audiometric data was in the service treatment records; without audiometric data for review it was impossible to tell if the Veteran's current hearing loss was due to multiple causes to include military and civilian noise exposure genetics and/or the aging process.  The examiner stated that to make such a determination without medical evidence would only be speculative in nature.

As the Board concedes that the Veteran had noise exposure during service and a bilateral hearing disability for VA purposes has been shown in VA evaluation, the remaining inquiry is whether the Veteran's bilateral hearing loss is related to his in-service noise exposure.

To this end, the Board finds the VA opinions with respect to the Veteran's bilateral hearing loss claim to be inadequate for adjudication purposes.  In Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), the Court held that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Further, in Hensley v. Brown, 5 Vet. App. 155, 159 (1993), the Court held that evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). 

Moreover, in Training Letter 10-02, issued in March 2010, the Director of the VA Compensation and Pension Service noted, pertinently, that delayed-onset bilateral hearing loss must be considered. 

The Board concludes that the rationale for the VA examiners' opinions is contrary to Training Letter 10-02 and the Court's holdings in Ledford and Hensley, and thus, it is inadequate.  As such, on remand, an addendum opinion should be sought which addresses whether the Veteran's current bilateral hearing loss disability is the result of his in-service noise exposure with consideration of all of the evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran in order to obtain the names and addresses of all medical care providers that have treated him for complaints related to his skin, to specifically include the medical providers identified in a June 1997 VA Form 21-4142.  The Veteran should also be asked to identify any other outstanding treatment records.  The AOJ should then obtain and associate those records with the electronic claims file.  If the search for such records proves unsuccessful, this should be documented in the claims file and the Veteran should be notified of this fact.

2.  Take the appropriate steps to locate the Veteran's complete service personnel records and associate them with the claims file.  The development procedures of 38 C.F.R. § 3.159(c) (2) must be followed.  All efforts made to locate these records should be documented in the claims folder.  The record should be clearly annotated to reflect that all available service personnel records are associated with the claims file.

3.  After completion of the above development, provide access to the Veteran's complete electronic claims file to the examiner who conducted the October 2012 VA audiological examination or, if the examiner is unavailable, to another suitably qualified VA audiologist for a clarifying opinion as to the nature and etiology the Veteran's bilateral hearing loss disability.  The examiner is requested to review all pertinent records associated with the VA claims file. 

The examiner is requested to provide an opinion as whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral hearing loss is the result of acoustic trauma incurred during his service.  Rationale must be provided for the opinion provided that discusses the Veteran's complete, pertinent medical history and cites to specific evidence in the claims file.  In this regard, the examiner must note that the Veteran has contended that he experienced in-service noise exposure and decreased hearing acuity since service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge. 

The examiner should note that the absence of in-service evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Then, the Veteran should be scheduled for a VA examination to obtain a medical opinion concerning the etiology of his skin disability. 

The examiner should review the electronic claims folder in VBMS and Virtual VA.  The examiner should indicate this was accomplished in the examination report.  

The examiner should address whether any skin disability present during the pendency of this appeal, to specifically include chronic candida, at least as likely as not (a probability of 50 percent or greater) began in or is related to the Veteran's period of active service, to include his claimed service in the Subic Bay if such service location is verified.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  Thereafter, undertake any other development action that is deemed warranted and readjudicate the Veteran's claim on appeal, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


